 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY ELL SHEHEE,                                Case No. 1:14-cv-01154-LJO-JDP

12                          Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
                                                         AS MOOT
13             v.
                                                         ECF No. 98
14    NGUYEN, et al.,
15                          Defendants.
16

17            On April 4, 2019, plaintiff filed a “demand for trial by jury and a scheduling order.” ECF

18   No. 98. However, the court already granted defendants’ motion for summary judgment and

19   closed this case. ECF No. 94. Accordingly, plaintiff’s motion, ECF No. 98, is denied as moot.

20
21   IT IS SO ORDERED.
22

23   Dated:         April 11, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
     No. 203.
27

28
